Citation Nr: 0029981	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  95-14 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 (1999) for residuals of a fracture of the right wrist 
(major), with ulnar and radial nerve damage, currently 
evaluated at 40 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1967 to 
January 1969.

This appeal arises from a May 1994 rating decision of the 
Buffalo, New York, regional office (RO) which denied an 
increased evaluation of the service-connected residuals of a 
fracture of the right wrist, evaluated as 10 percent 
disabling.  The notice of disagreement was received in 
September 1994.  The statement of the case was issued in 
October 1994.  The veteran's substantive appeal was received 
in May 1995.  By a rating action dated in July 1998, the 10 
percent disability evaluation for the service-connected 
residuals of a fracture of the right wrist was increased to 
20 percent, effective February 1994.  The RO also determined, 
however, that the veteran's case would not be referred for an 
extraschedular evaluation. 

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in February 1997 and December 1997 for the purpose of 
obtaining additional medical evidence.  By decision of the 
Board in December 1998, the evaluation for the veteran's 
service connected residuals of a fracture of the right wrist 
with ulnar and radial nerve damage was increased to 40 
percent.  As there was a final Board decision as to this 
issue, it is no longer on appeal.  However, the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 (1999) for residuals of a fracture of the right wrist, 
with ulnar and radial nerve damage was remanded for further 
development.  The case has been returned to the Board for 
appellate review of this issue only.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's service connected residuals of a fracture 
of the right wrist (major) with ulnar and radial nerve damage 
do not markedly interfere with the veteran's employment or 
result in frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for referral of the veteran's claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for an extraschedular evaluation have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that the veteran fractured his 
right wrist in July 1968.  Specifically, x-rays revealed a 
fracture of the distal end of the radius and ulna.  The 
distal radius was displaced posteriorly, while the ulna was 
in good alignment.  The veteran's right arm was placed in a 
cast.  X-rays taken in August 1968 showed a minimal deformity 
of the end of the radius distal to the fracture site.  The 
bone distal to the fracture was displaced slightly 
posteriorly.  The examiner opined that the veteran would 
probably "end up with a minimal degree of restriction of 
motion of the right wrist."  Service medical records 
additionally show that the veteran was right handed.

In May 1969, the veteran filed a claim for service connection 
for the residuals of a fracture of the right wrist.  Service 
connection was granted for said disability in October 1969.  
A noncompensable disability evaluation was assigned.  
Thereafter, by a rating action dated in February 1978, the 
noncompensable evaluation for the service-connected residuals 
of a fracture of the right wrist was increased to 10 percent.

In February 1994, the veteran filed a claim for an increased 
evaluation of his service-connected right wrist disability.  
He stated that he periodically sought treatment for 
discomfort of the right wrist through the VA hospital (VAH).  
While working as a postal worker mail handler in January 
1994, he claimed that his wrist started to swell and became 
extremely painful for no apparent reason.  He denied trauma.  
The veteran indicated that he sought treatment at the Buffalo 
VAH the next day.  He said that x-rays were taken, and that 
he had been diagnosed as having degenerative joint disease of 
the wrist.  He stated that he derived little relief from drug 
therapy.  He reported that he missed three and one half days 
of work until he could return marginally in a light duty 
status.  His job as a postal truck dock worker required 
constant lifting and use of the arm.  He was right handed.

Medical records from Pano Yeracaris, M.D., dated in February 
1994 show that the veteran was seen for complaints of right 
wrist pain.  He reported that he had had a history of minor 
arthritic "achiness" and some degeneration of the wrist 
joint.  However, while working overtime in January 1994, he 
stated that he was doing extra heavy pulling of mailbags when 
he had an acute flare-up with massive swelling and pain in 
the right wrist.  He missed work for two and one-half days 
from January 1994 to February 1, 1994.  He stated that he was 
avoiding lifting or any activity with the right wrist.  On 
physical examination, there was some tenderness of the ulnar 
aspect of the wrist.  There was also tenderness with motion 
and chronic swelling.  The assessment was exacerbation of the 
right wrist with degenerative changes related to acute 
overuse injury at work.  Dr. Yeracaris added that there was 
probably some sort of soft tissue damage (scar tissue) that 
was torn as a result of the work.  A further notation from 
February 1994 shows that x-rays of the right wrist and 
forearm were reviewed which showed moderate degenerative 
changes that were old with soft tissue swelling presumably 
secondary to acute reinjury.  The veteran could be expected 
to have long term partial disability.

A medical certificate from the Buffalo VAH dated in January 
1994 indicates that the veteran was examined for complaints 
of a swollen and painful right hand.  He stated that his 
right wrist had become painful after he had been lifting 
heavy objects.  X-rays were taken.  The impression was 
degenerative joint disease of the right wrist.  

The veteran was afforded a VA orthopedic examination in March 
1994.  He complained of right wrist pain with activity, 
especially turning keys, shifting of the car, and turning of 
the doorknob.  He had negative Tinsel, phalanx, carpal 
metacarpal joint, Grand, and Finkelstein tests.  There was 
mild swelling of the right dorsal aspect of the wrist.  There 
was tenderness in the radioscaphoid joint.  On range of 
motion, the veteran had 50 degrees palmar flexion, 50 degrees 
of dorsal flexion, 20 degrees of radial deviation, and 16 
degrees of ulnar deviation.  On two-point discrimination, he 
was normal in all fingers.  His right grip strength was 55 
and his left grip strength was 100.  X-rays showed a 15 
degree dorsal tilt of his distal radius and radioscaphoid 
degenerative changes.  The diagnosis was traumatic 
osteoarthritis of the wrist.

In May 1994, the veteran was denied an increased evaluation 
of his service-connected residuals of a right wrist fracture.  
The RO found that the maximum disability evaluation allowed 
for limitation of motion of the wrist and/or malunion of the 
radius with bad alignment was 10 percent.  It also concluded 
that there was no evidence of ankylosis or nonunion of the 
radius.

The veteran filed a substantive appeal in May 1995.  He 
maintained that his right wrist disability was prone to 
flare-up, and that, during those periods, his wrist would be 
virtually immobilized due to pain, swelling, and limitation 
of motion.  On the day of his March 1994 VA examination, he 
asserted that his right wrist disability was essentially 
quiescent.  He said that he had to be extremely careful so 
that he would not aggravate the condition.  The veteran added 
that he also experienced neurological problems in his right 
hand.  He argued that his right wrist disability had 
definitely worsened over the past two years, and that a 
higher disability evaluation was warranted.  He indicated 
that he was right-handed.  He reported that he had missed 
days of work as a U.S. Postal worker and had declined extra 
work opportunities, i.e. overtime, because of the disability.  
He would allow the swelling, pain, and inflammation to recede 
before going back to work.  

In a letter dated in May 1995, Dr. Yeracaris reported that he 
saw the veteran in October 1994 because of swelling and 
unbearable pain of the right wrist.  The veteran reported 
that he had only been doing a little bit of extra work.  At 
that time, he had erythema, swelling, and increased warmth.  
The wrist was quite painful with a significant decrease in 
range of motion.  Given the decreased blood flow and 
oxygenation through the area, Dr. Yeracaris said that he had 
wondered whether the arthritis was worsened by a possible 
gouty flare-up.  He also stated that the symptoms of the 
veteran's right wrist disability would be significantly worse 
during a period of acute flare-up when compared to periods 
when it was more stable.  It was indicated that even when the 
veteran was well, it was clear that he had to limit activity 
with his right hand and wrist to avoid causing acute flare 
ups which would often leave the veteran incapacitated for one 
to two weeks at a time.  It was considered that the veteran 
had a permanent partial disability related to his wrist.

In March 1997, the RO requested that the veteran furnish the 
names and addresses of all medical care providers who had 
treated his right wrist disability.

A statement was received from Dr. Yeracaris in July 1997.  He 
reported that he had been the veteran's physician since 1985.  
During that time, he said that he had treated the veteran by 
phone and in the office for his recurrent fairly severe right 
wrist pain.  He indicated that the veteran had flare-ups on a 
fairly frequent basis, and that he had missed a number of 
days at work.  Dr. Yeracaris stated that the veteran had a 
chronic deformity of the right wrist with x-ray changes.  He 
added that there was at least a 30 to 40 percent decrease in 
range of motion and a significant amount of chronic pain and 
swelling.  He said that the veteran was not able to use his 
right wrist fully at any time, and that he had a significant 
loss of use when the painful flare-ups occurred, totaling 
three to five weeks over the past three to four years.

The veteran was afforded a VA orthopedic examination in July 
1997.  It was noted that the veteran was right handed.  The 
veteran indicated that he currently worked at the post 
office.  He was presently a union representative.  He stated 
that in the past two years, he had lost approximately two and 
one-half weeks of work due to pain and swelling of the right 
wrist.  He stated that when his wrist bothered him he took 
pain medication.  He was being treated by a private 
physician; however, he was seen for the wrist problem 
approximately once a year.  When the wrist would bother him, 
he would elevate it, apply ice, and take the pain medication.  
There were no particular activities that bothered him, but he 
had pain and swelling of the right wrist with any type of 
activity.  He stated that he experienced a clicking sensation 
in his wrist.  He said that he was able to button buttons, 
close zippers, and tie his shoes without difficulty, and that 
he had no problem writing.  He remarked that he was not 
limited in his lifting ability.

On physical examination, there were no obvious deformities.  
There was a slight bit of swelling in the entire wrist, 
especially the dorsal aspect.  Subjective tenderness to a 
minimal degree was noted at the distal aspect of the right 
radius and ulna.  On range of motion, the veteran had 45 
degrees palmar flexion, 60 degrees of dorsal flexion, 30 
degrees of radial deviation, and 30 degrees of ulnar 
deviation.  Muscle strength was five out of five.  His grip 
was adequate and abduction of the fingers was performed 
without difficulty with five out of five strength.  There was 
no evidence of atrophy in the quinti.  Tinsel and Phalen 
signs were absent.  There were no flexion or extension 
deformities of any of the fingers.  The veteran's pulse was 
easily palpable.  He was able to approximate the tip of his 
finger to the tip of his thumb without difficulty, and the 
tips of the fingers to the transverse palmar crease.  The 
diagnosis was fracture of the right wrist.

In August 1997, the 10 percent disability rating for the 
residuals of a fracture of the right wrist was continued.  As 
there was no evidence of ankylosis, the RO found that a 
higher evaluation was not permissible.  The veteran was 
afforded a supplemental statement of the case dated that same 
month.

In April 1997, the RO informed the veteran that it needed to 
obtain his medical records from Dr. Yeracaris.  He was asked 
to complete a release of medical records.  To date, he has 
not responded to this inquiry.

The veteran was afforded a VA neurological examination in May 
1998.  He reported constant disability due to the right wrist 
fracture.  He was right handed and this caused him many 
problems because it was his dominant hand.  He was currently 
employed as a postal service worker and he said that he 
missed about two and one-half weeks of work due to inability 
to work due to the pain and swelling of the right wrist.  He 
stated that he experienced constant numbness and a sensation 
of pins and needles.  He said that these neurological 
problems were worse at night.  He complained of pain with 
lateral motion, supination, pronation, and extension of the 
wrist.  The veteran indicated that excessive use of his right 
hand would cause exacerbation of swelling, numbness, and 
pain.  He reported that he had flare ups about every four to 
five months and they would last four to five days.  During a 
flare up there was little he could do with the wrist.  

On physical examination, he had swelling and thickness along 
the dorsal aspect of the right hand.  He also had bony 
deformities along the lateral aspect of the right wrist.  He 
had a limited range of motion with decreased ability to 
extend at the metacarpophalangeal joint.  The veteran had 
atrophy of the hypothenar eminence and weakness of all of the 
ulnar nerve innervated muscles.  He had decreased sensation 
throughout the hand and a numbness and tingling throughout 
the hand, especially in digits four and five.  Wrist x-rays 
taken that month were noted to have shown mild degenerative 
joint disease.  The examiner stated that an EMG was not 
ordered because of the obvious atrophy and weakness involving 
the ulnar nerve.  In that regard, as demonstrated by his 
inability to extend, the veteran had ulnar nerve damage as 
well as radial nerve damage.  The examiner opined that the 
radial nerve damage may have also been due to the bony 
abnormalities.  The diagnosis was ulnar and radial nerve 
damage due to wrist fracture.

In May 1998, the veteran was afforded a VA orthopedic 
examination.  He reported constant pain of the right wrist.  
He stated that he was unable to turn knobs or twist his 
wrist.  He said that he was unable to perform activities 
overhead or do work requiring use of his right hand overhead.  
He endorsed weakness, stiffness, and mild swelling of the 
right wrist.  The veteran remarked that his wrist would 
become aggravated by activities such as pulling and pushing.  
He denied instability or a locking sensation.  He reported 
that he was presently employed with the U.S. Postal Service.  
He was unable to perform his full time duties secondary to 
flare ups.  His job involved picking up mail sacks and moving 
mail around.  He was currently working in an elected position 
for the Postal Union temporarily until November 1999.  

Objective examination showed mild swelling of the right 
wrist.  There was no evidence of joint effusion.  There was 
no redness, erythema of the right wrist or surrounding area.  
There was no crepitation on passive range of motion.  
However, passive range of motion was associated with pain.  
On range of motion, the veteran had 65 degrees palmar 
flexion, 55 degrees of extension, 20 degrees of radial 
deviation, and 25 degrees of ulnar deviation.  At the carpal 
tunnel level, circumference was 19.0 on the right and 17.0 on 
the left.  At the metacarpophalangeal joint level, 
circumference was 24.5 on the right and 24.0 on the left.  
Tinsel's, Phalen's, carpal metacarpal joint, and Finkelstein 
tests were negative.  Sensory examination revealed intact 
sensation to light touch, pinprick in C6, 7, and 8 
"dermatomal" distributions of the right hand.  The final 
diagnosis was traumatic osteoarthritis and rheumatoid 
synovitis of the right wrist.

By a rating action dated in July 1998, the veteran was 
granted a 20 percent disability evaluation for the service-
connected residuals of a fracture of the right wrist with 
ulnar and radial nerve damage.  The RO determined that a 20 
percent rating was warranted for mild incomplete paralysis of 
hand movements.  A higher evaluation was not assigned because 
there was no evidence of moderate incomplete paralysis of 
hand movements.  The effective date of the award was February 
1994.  The veteran was furnished a supplemental statement of 
the case dated in July 1998.

By decision of the Board in December 1998, a 40 percent 
evaluation was granted for the service connected residuals of 
a fracture of the right wrist with ulnar and radial nerve 
damage.

In December 1998, the RO sent the veteran a letter requesting 
records regarding marked interference with employment or 
frequent periods of hospitalization due to a right wrist 
disability.

In January 1999, the veteran submitted leave records from his 
employer, the United States Postal Service, for the previous 
three years.  He additionally reported that he had to decline 
overtime work due to the right wrist disability but this was 
not reflected in the leave records.  He reported that his 
employer did not keep leave records for more than three 
years, therefore records from 1994 and 1995 were not 
available.  He had submitted these records to his physician, 
Dr. Yeracaris, and the veteran assumed these were submitted 
by Dr. Yeracaris.  The veteran reported that he did not have 
long periods of hospitalization due to the right wrist 
disability, but rather the right wrist disability caused 
marked interference with employment.  

In May 1999, the RO sent the leave records submitted by the 
veteran to the veteran's employer for verification.

Received in June 1999 was a May 1999 report from the 
veteran's employer indicating that the records were all 
accurate except for two that pertained to a different 
employee.

The veteran's leave records date from December 1995 through 
January 1999 and, in relevant part, indicate that on December 
28, 1995, the veteran requested two hours of annual leave for 
that same day.  In the remarks portion of the leave record, 
"wrist pain" was indicated.

On January 4, 1996, the veteran requested two hours of annual 
leave for that same day, "wrist pain" was indicated.

On January 10, 1996, the veteran requested two hours of 
annual leave for that same day, "wrist pain" was indicated.

On January 17, 1996, the veteran requested two hours of 
annual leave for that same day, "wrist pain" was indicated.

On January 18, 1996, the veteran requested two hours of 
annual leave for that same day, "wrist swelling" was 
indicated.

On February 7, 1996, the veteran requested 5.5 hours of 
annual leave for that same day, "wrist problems" was 
indicated.

On February 13, 1996, the veteran requested one hour of 
annual leave for that same day, "wrist swelling" was 
indicated.

On February 26, 1996, the veteran requested one hour of 
annual leave for that same day, "wrist pain" was indicated.

On March 21, 1996, the veteran requested one hour of annual 
leave for that same day, "wrist pain" was indicated.

On April 9, 1996, the veteran requested 1.5 hours of annual 
leave for that same day, "wrist swelling" was indicated.

On April 11, 1996, the veteran requested two hours of annual 
leave for that same day, "wrist swelling" was indicated.

On May 2, 1996, the veteran requested one hour of annual 
leave for that same day, "wrist swelling" was indicated.

On May 8, 1996, the veteran requested 1.5 hours of annual 
leave for that same day, "wrist pain" was indicated.

On May 15, 1996, the veteran requested 1.5 hours of annual 
leave for that same day, "wrist pain" was indicated.

On May 23, 1996, the veteran requested eight hours of sick 
leave for that same day, "severe selling wrist" was 
indicated.

On May 28, 1996, the veteran requested 1.5 hours of annual 
leave for that same day, "wrist pain" was indicated.

On May 30, 1996, the veteran requested 1.5 hours of annual 
leave for that same day, "wrist pain" was indicated.

On June 6, 1996, the veteran requested 1.5 hours of annual 
leave for that same day, "wrist pain" was indicated.  

On June 6, 1996, the veteran requested 16 hours of annual 
leave for June 11, 1996 and June 12, 1996, "severe wrist 
inflammation" was indicated.

On June 19, 1996, the veteran requested two hours of annual 
leave for that same day, "wrist swelling" was indicated.

On June 26, 1996, the veteran requested two hours of annual 
leave for that same day, "wrist pain" was indicated.

On July 31, 1996, the veteran requested two hours of annual 
leave for that same day, "wrist swelling" was indicated.

On August 15, 1996, the veteran requested two hours of annual 
leave for that same day, "wrist pain" was indicated.

On September 17, 1996, the veteran requested 1.5 hours of 
annual leave for that same day, "wrist swelling" was 
indicated.

On September 30, 1996, the veteran requested 2.5 hours of 
annual leave for that same day, "wrist swelling" was 
indicated.

On September 23, 1996, the veteran took two hours of annual 
leave, "wrist pain" was indicated.

On October 16, 1996, the veteran requested 1.5 hours of 
annual leave for that same day, "wrist pain" was indicated.

On November 7, 1996, the veteran requested one hour of annual 
leave for that same day, "wrist problems" was indicated.

On November 27, 1996, the veteran requested 2.5 hours of 
annual leave for that same day, "wrist pain" was indicated.

On December 5, 1996, the veteran requested 2.5 hours of 
annual leave for that same day, "wrist problems" was 
indicated.

On December 13, 1996, the veteran requested one hour of 
annual leave for that same day, "wrist problems" was 
indicated.

On December 29, 1997, the veteran requested eight hours of 
annual leave for that same day, "inflammation wrist" was 
indicated.

On December 30, 1997, the veteran requested 1.5 hours of 
annual leave for that same day, "swelling wrist" was 
indicated.

On January 14, 1998, the veteran requested 1.5 hours of 
annual leave for that same day, "wrist swelling" was 
indicated.

On January 20, 1998, the veteran requested 1.5 hours of 
annual leave for that same day, "wrist pain" was indicated.

On January 28, 1998, the veteran requested one hour of annual 
leave for that same day, "wrist swelling" was indicated.

On February 4, 1998, the veteran requested 1.5 hours of 
annual leave for that same day, "wrist pain" was indicated.

On February 10, 1998, the veteran requested one hour of 
annual leave for that same day, "wrist problems" was 
indicated.

On February 12, 1998, the veteran requested .5 hours of 
annual leave for that same day, "wrist swelling" was 
indicated.

On February 17, 1998, the veteran requested one hour of 
annual leave for that same day, "wrist swelling" was 
indicated. 

On February 18, 1998, the veteran requested 16 hours of 
annual leave for February 27, 1998 to March 2, 1998, "severe 
wrist inflammation" was indicated.

On February 19, 1998, the veteran requested two hours of 
annual leave for that same day, "wrist pain" was indicated.

On March 12, 1998, the veteran requested one hour of annual 
leave for that same day, "wrist pain" was indicated.

On March 10, 1998, the veteran requested 1.5 hours of annual 
leave for that same day, "wrist problems" was indicated.

On April 1, 1998, the veteran requested one hour of annual 
leave for that same day, "wrist swelling" was indicated.

On April 6, 1998, the veteran requested eight hours of sick 
leave for that same day, "severe wrist inflammation" was 
indicated.

On April 14, 1998, the veteran requested eight hours of 
annual leave for April 17, 1998, "wrist inflammation" was 
indicated.

On April 15, 1998, the veteran requested one hour of annual 
leave for that same day, "wrist problems" was indicated.

On April 23, 1998, the veteran requested two hours of annual 
leave for that same day, "wrist problems" was indicated.

On April 27, 1998, the veteran requested one hour of annual 
leave for that same day, "wrist problems" was indicated.

On April 29, 1998, the veteran requested 1.5 hours of annual 
leave for that same day, "wrist swelling" was indicated.

On May 6, 1998, the veteran requested 1 hour of annual leave 
for that same day, "wrist problems" was indicated.

On May 12, 1998, the veteran requested two hours of annual 
leave for that same day, "wrist problems" was indicated.

On May 13, 1998, the veteran requested two hours of annual 
leave for that same day, "wrist problems" was indicated.

On May 15, 1998, the veteran requested 16 hours of sick leave 
from May 15, 1998 to May 18, 1998, "severe wrist 
inflammation" was indicated.  

On May 21, 1998, the veteran requested four hours of annual 
leave for May 22, 1998, "VA hospital appointment wrist" was 
indicated.

On May 27, 1998, the veteran requested two hours of annual 
leave for that same day, "wrist problem" was indicated.

On May 28, 1997, the veteran requested 1.5 hours of annual 
leave for that same day, "wrist swelling" was indicated.

On June 1, 1998, the veteran requested one hour of annual 
leave for that same day, "wrist problems" was indicated.

On June 2, 1998, the veteran requested four hours of annual 
leave for that same day, "wrist problems" was indicated.

On June 4, 1998, the veteran requested two hours of annual 
leave for that same day, "wrist swelling" was indicated.

On June 10, 1998, the veteran requested two hours of annual 
leave for that same day, "wrist swelling" was indicated.

On July 8, 1998, the veteran requested 1.5 hours of annual 
leave for that same day, "wrist problems" was indicated.

On July 27, 1998, the veteran requested 40 hours of sick 
leave for July 27, 1998 to July 31, 1998, "TCA" and 
"severe wrist inflammation" were indicated.

On August 20, 1998, the veteran requested one hour of annual 
leave for that same day, "wrist problems" was indicated.

On September 2, 1998, the veteran requested 1.5 hours of 
annual leave for that same day, "wrist problems" was 
indicated.

On September 8, 1998, the veteran requested one hour of 
annual leave for that same day, "wrist swelling" was 
indicated.

On September 17, 1998, the veteran requested 1.5 hours of 
annual leave for that same day, "wrist problems" was 
indicated.

On September 23, 1998, the veteran requested 1.5 hours of 
annual leave for that same day, "wrist problems" was 
indicated.

On September 30, 1998, the veteran requested 1.5 hours of 
annual leave for that same day, "wrist swelling" was 
indicated.

On October 8, 1998, the veteran requested two hours of annual 
leave for that same day, "wrist problems" was indicated.

On October 13, 1998, the veteran requested 24 hours of annual 
leave for November 5, 1998 to November 9, 1998, "wrist 
inflammation" was indicated.

On October 20, 1998, the veteran requested 1.5 hours of 
annual leave for that same day, "wrist swelling" was 
indicated.

On November 4, 1998, the veteran requested two hours of 
annual leave for that same day, "wrist problems" was 
indicated.

On November 23, 1998, the veteran requested eight hours of 
annual leave for December 3, 1998, "wrist problems" was 
indicated.

On November 30, 1998, the veteran requested one hour of 
annual leave for that same day, "wrist problems" was 
indicated.

On December 9, 1998, the veteran requested two hours of 
annual leave for that same day, "wrist swelling" was 
indicated.

On December 10, 1998, the veteran requested five hours of 
annual leave for that same day, "wrist swelling" was 
indicated.

On December 15, 1998, the veteran requested 16 hours of sick 
leave for December 15, 1998 to December 16, 1998, "wrist 
inflammation" was indicated.

On December 29, 1998, the veteran requested two hours of 
annual leave for that same day, "wrist swelling" was 
indicated.

On January 5, 1999, the veteran requested 16 hours of sick 
leave from January 5, 1998 to January 6, 1999, "wrist 
inflammation" was indicated.

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
See Schafrath.  Moreover, the VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
38 C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.  

Peripheral neurological conditions are to be rated with 
consideration of the site and character of the injury and of 
the relative impairment in motor function, trophic changes, 
or sensory disturbances.  38 C.F.R. § 4.120 (1999).  
Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
the injury to the nerve involved, with a maximum equal to 
severe, incomplete paralysis.  If the injury is not 
characterized by organic changes, then the maximum rating 
would be as moderate incomplete paralysis of the affected 
part.  38 C.F.R. § 4.123 (1999).

The regulations further set forth that 

[t]he term "incomplete paralysis," with 
this and other peripheral nerve injuries, 
indicates a degree of lost or impaired 
function substantially less than the type 
pictured for complete paralysis given 
with each nerve, whether due to varied 
level of the nerve lesion or to partial 
regeneration.  When the involvement is 
wholly sensory, the rating should be for 
the mild, or at most, the moderate 
degree.

38 C.F.R. § 4.124(a) (1999).

The veteran's service-connected residuals of a right wrist 
injury is currently evaluated at 40 percent under Diagnostic 
Code 8516, ulnar nerve.  Diagnostic Code 8516, provides that, 
in pertinent part, for injury to the ulnar nerve:

Complete paralysis; the "griffin claw" 
deformity, due to flexor contraction of 
the ring and little fingers, atrophy very 
marked in dorsal interspace and thenar 
and hypothenar eminencies; loss of 
extension of ring and little fingers 
cannot spread the fingers (or reverse), 
cannot adduct the thumb, and the flexion 
of the wrist is weakened                                           
60 percent (major).
Incomplete paralysis:
Severe                                                
40 percent (major).
Moderate                                            
30 percent (major).
Mild                                                   
10 percent (either).  

38 C.F.R. Part 4, Diagnostic Code 8516 (1999).

The regulations pertaining to extraschedular ratings provide 
as follows:

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is: A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1) (1999).

The veteran has indicated that he has frequently missed work 
and has limitations regarding his work due to his service 
connected residuals of a fracture of the right wrist (major), 
with ulnar and radial nerve damage.  In July 1998 and June 
2000 Supplemental Statements of the Case, the RO addressed 
the issue of entitlement to an extraschedular evaluation for 
service connected residuals of a fracture of the right wrist 
(major), with ulnar and radial nerve damage.  The RO 
determined that the veteran's history and symptoms failed to 
meet the "exceptional or unusual disability picture" 
threshold.

Leave records show that the veteran took approximately 2 
weeks in 1996, 9.5 hours at the end of 1997, and 
approximately 5 weeks leave from work in 1998, indicated as 
due to a wrist problem.  Additional records include a 
February 1994 record from Dr. Yeracaris that notes that the 
veteran missed two and one-half days from work due to a right 
wrist disability.  In July 1997, Dr. Yeracaris indicated that 
he had been treating the veteran since 1985 and that the 
veteran had missed a number of days at work due to the right 
wrist disability.  On a VA examination in July 1997, the 
veteran reported that he had lost approximately two and one-
half weeks of work in the past two years due to a right wrist 
disability.  On a VA examination in May 1998, the veteran 
indicated that he missed about two and one-half weeks of work 
due to a right wrist disability. 

The Board finds no reason for upsetting the RO's 
determination.  There is no evidence that the veteran's 
service-connected disability caused marked interference with 
employment.  Although there is documentation of requests for 
leave (in most cases annual as opposed to sick leave) 
purportedly due to a right wrist disability, the veteran has 
not asserted or offered any objective evidence that his right 
wrist disability has interfered with his employment status to 
a degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  Notably, the veteran has not 
submitted any evidence showing that the leave he has 
purportedly requested and used for his wrist is in excess of 
the leave normally provided employees by his employer.  Nor 
does the record reflect frequent periods of hospitalization 
for the disability.  Hence, the record does not present an 
exceptional case where his currently assigned 40 percent 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992), Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  In this regard, the 40 percent rating assigned 
contemplates time lost from work.  Moreover, the evidence of 
record does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular scheduler standards and thus warrant 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1).  The disability picture is adequately provided 
for by the assigned rating; and, in fact, the veteran is not 
at the highest evaluation assignable for his disability.


ORDER

Entitlement to an extraschedular rating for residuals of a 
fracture of the right wrist (major), with ulnar and radial 
nerve damage under 38 C.F.R. § 3.321 (1999) is denied.


		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 

